Citation Nr: 0911234	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-03 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder claimed as depression, to include as secondary to a 
service-connected disorder of the lumbar spine.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to October 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for depression.

A travel Board hearing was held in September 2008 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002 & Supp. 2008) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The issues of entitlement to service connection for a GERD 
and entitlement to a TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

A psychiatric disorder was not diagnosed prior to or during 
active service, or for many years thereafter; nor was a 
currently diagnosed psychiatric disorder caused or aggravated 
by a service-connected disorder of the lumbar spine.  



CONCLUSION OF LAW

Service connection for a psychiatric disorder, to include as 
secondary to a service-connected disorder of the lumbar 
spine, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 
(2008); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
letters sent to the Veteran in December 2005 and July 2007.  
The letters addressed all required notice elements and were 
sent prior and subsequent to the initial unfavorable decision 
by the AOJ in March 2006.  The 2007 notice addressed the 
assignment of disability ratings and the effective date 
provisions, but was not issued prior to the adjudication of 
the claim.  VCAA notice errors are presumed prejudicial 
unless VA shows that the error did not affect the essential 
fairness of the adjudication.  To overcome the burden of 
prejudicial error, VA must show (1) that any defect was cured 
by actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or, (3) that a benefit could not have 
been awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  In this case, as the service 
connection claim for a psychiatric disorder is being denied 
herein, any questions as to the appropriate disability rating 
or effective date to be assigned are moot and there is no 
prejudice in issuing a final decision as to this claim.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records (STRs) and 
other relevant treatment records and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Here, VA obtained the Veteran's STRs and VA 
treatment and private treatment records pertinent to the 
years after service.  In addition, the Veteran and his mother 
presented testimony at a travel Board hearing held in 2008. 

Several evaluations of the lumbar spine and the Veteran's 
psychiatric status have been undertaken post-service, which 
adequately address the matters raised herein involving 
service incurrence and a possible secondary relationship 
between a service-connected disorder of the lumbar spine and 
the currently claimed psychiatric disorder.  In this case, 
there is no question that a psychiatric disorder is currently 
diagnosed, but there has been no competent and probative 
evidence presented establishing a causal connection between 
this diagnosis and the Veteran's service or any service-
connected disorder.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (noting that the Board has no obligation to 
obtain a medical opinion when there is no competent evidence 
that the appellant's disability or symptoms are associated 
with his service).  Accordingly, it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i), 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  

The Board observes that additional evidence has been received 
in this case subsequent to the most recently issued 
Supplemental Statement of the Case of September 2006.  The 
file contains a waiver which is applicable to all evidence 
added to the record subsequent to that time.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.

Factual Background

In 2005, the Veteran filed an original service connection 
claim for a psychiatric disorder, primarily claimed as 
secondary to a service-connected disorder of the lumbar 
spine.   

The service treatment records (STRs) are negative for any 
complaints, treatment or diagnosis relating to a psychiatric 
disorder and reflect that the Veteran was treated for low 
back problems with sciatic involvement.  

Service connection for degenerative disc disease of the 
lumbar spine was established in a rating action issued in 
April 1999.  

A VA examination report of the spine dated in December 1999 
did not reference any depression or psychiatric 
symptomatology related to the low back disorder.  

VA records dated in March 2001 reflect that PTSD and 
depression screens were both negative.  VA records dated in 
2001 and 2002 document continued treatment for back pain and 
reflect that clinical findings including laminectomy defect 
at L4-5, spondylolysis, disc bulging at L4-5 and mild spinal 
stenosis of L5-S1 were present upon CT scan of the spine done 
in February 2002.  There is no mention in the 2001 or 2002 
records of any symptomatology of a psychiatric nature related 
to the disability of the lumbar spine. 

Private medical records reflect that the Veteran underwent 
lumbar facet rhizotomy in September 2002 for treatment of 
lumbar facet syndrome.  

A VA examination report of the spine dated in February 2003 
reflected that a lumbar injury with sciatica and discogenic 
disease, and herniated disc disease with laminectomy and 
status post rhizotomy were diagnosed.  The report did not 
mention any depression or psychiatric symptomatology related 
to the low back disorder.  

In March 2003, the Veteran was admitted for VA 
hospitalization after being treated at a private hospital for 
an intentional overdose following a break-up in his 
relationship.  It was noted that the Veteran had no previous 
history of psychiatric hospitalizations or suicide attempts.  
Assessments of adjustment disorder with mixed disturbance of 
emotions and conduct, and rule out depressive disorder, were 
made.  

VA medical include an entry dated in December 2004 
documenting that both PTSD and depression screens were 
negative.  A record dated in April 2005 includes a diagnosis 
of adjustment disorder.  

The Veteran was evaluated by VA in April 2005 upon referral 
to address anger management and self-esteem issues.  The 
history indicated that the Veteran had been hospitalized in 
March 2003 for a suicide attempt caused by overdosing on 
Hydrocodone following a break-up with a fiancée.  It was also 
noted that the Veteran had been verbally and physically 
abused by his father as a child.  The Veteran reported that 
he enjoyed his military experience and did not mention 
experiencing any trauma or symptoms of a psychiatric nature 
in service.  The Veteran indicated that post-service, he had 
worked in law enforcement for about 13 years, but could not 
continue in that line of work due to back problems.  
Diagnoses of partner relational problem and possible PTSD due 
to childhood abuse were made.  

A VA examination report of the spine dated in June 2005 did 
not mention any depression or psychiatric symptomatology 
related to the low back disorder.  

In December 2005, the Veteran underwent an examination to 
assess his employability.  The examiner noted that PTSD due 
to childhood abuse, unrelated to and non-aggravated by 
military service, had been diagnosed.  The examiner observed 
that the back condition that required surgery was due to a 
bowling injury sustained post service in 1998 and not to low 
back strain sustained in service.  The examiner opined that 
the surgery amplified the Veteran's symptoms and noted that 
the Veteran's depression resulting from childhood trauma 
improved while he was on active duty.  Herniated nucleous 
pulposus with no impingement was the only condition 
diagnosed.  

Upon evaluation conducted by a VA psychiatrist in December 
2005 assessments of dysthymia, with chronically poor self-
esteem due to childhood abuse, and rule out PTSD, were made.  

The Veteran was seen by VA behavioral health in March 2006, 
at which time he complained of stress and reported that a 
reduction in the disability evaluation assigned for his low 
back disorder had been proposed.  He also indicated that his 
claim for depression which he believed was secondary to his 
physical symptoms, limitations and pain, had been denied.  He 
indicated that he had also experienced a set-back at work 
resulting in a reduction of his hours.  His symptoms included 
fleeting suicidal thoughts, and depression.  The entry 
indicated that fatigue and poor motivation might be related 
to physical illness and that pain was an on-going stressor 
which might worsen depression.  Major (recurrent) depression 
and personality disorder were diagnosed by a licensed 
clinical social worker.  

The Veteran presented testimony at a travel Board hearing 
held in September 2008.  He indicated that he received 
treatment for both his low back and psychiatric conditions at 
VA and had been told by a VA doctor that military service and 
the service-related back injury had exacerbated the diagnosed 
depression.  The Veteran reported that he had experienced 
childhood depression prior to service.  

Subsequent to the hearing, additional evidence was added to 
the record which was accompanied by a waiver.  This evidence 
includes a July 1996 document recommending the Veteran for a 
meritorious citation for his service as a military police 
patrolman.  Also added to the file were VA medical records 
dated in 2008.  A record dated in July 2008 indicated that 
the Veteran had been seen in April 2008 due to worsening 
depression with suicidal ideation.  The Veteran reported 
having great anxiety, including upon leaving the house and 
interacting with other people, resulting in several VA 
appointment cancellations.  An impression of depression with 
moderate anxiety and severe agoraphobia was made.  The file 
also contains a September 2008 opinion of a VA psychiatrist 
to the effect that the Veteran's psychiatric conditions, 
particularly severe panic disorder with agoraphobia, were 
significantly exacerbated by military service, based on the 
Veteran's own report that he never experienced panic attacks 
prior to entering military service.  

Legal Analysis

The Veteran primarily maintains that service connection is 
warranted for a psychiatric disorder claimed as secondary to 
a service-connected disorder of the lumbar spine (currently 
evaluated as 60 percent disabling).  However, he has also 
contended that service connection may be warranted on the 
basis of direct service incurrence.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection for certain diseases, such as psychoses, 
may be established on a presumptive basis if the disease is 
manifested to the required degree within the first year after 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

At the time of the service entrance examinations, those 
persons entering military service are presumed to be in sound 
physical and mental condition, except for those disorders, 
disease, or other "infirmities" that are noted on their 
service entrance physical examination. 38 U.S.C.A. § 1111 
(West 2002).

For those disorders that preexisted service and were worsened 
or "aggravated" during such service, a veteran may obtain 
service connection.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

Service connection may be granted for disability that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995). (The provisions of 38 
C.F.R. § 3.310 were amended, effective from October 10, 2006; 
however, the new provisions require that service connection 
not be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 
38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2008).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 C.F.R. § 3.102 
(West 2002).

Initially, the Board will address the Veteran's contentions 
to the effect that a psychiatric disorder was incurred in or 
aggravated in service.  

With specific regard to the Veteran's contention that his 
currently claimed psychiatric disorder pre-existed service 
and was aggravated therein, the Board finds that the 
presumption of soundness under 38 U.S.C.A. § 1111 has not 
been rebutted in this case.  In this case, there is no 
indication that any psychiatric condition was diagnosed prior 
to service or was noted upon the Veteran's service enlistment 
examination report.  While post-service, the Veteran's 
diagnosed conditions have included depression, PTSD and 
adjustment disorder linked to childhood trauma, there is no 
clinical indication that these conditions were diagnosed 
during childhood or prior to service.  Hence, the Board finds 
that as there is not clear and unmistakable evidence of a 
preexisting condition to rebut the presumption of sound 
condition, and accordingly, there is no basis upon which to 
afford service connection based on aggravation.  38 U.S.C.A. 
§§ 1111, 1153; 38 C.F.R. § 3.306(a).

The Veteran's STRs do not reflect that he had any documented 
psychiatric symptomatology in service.  Moreover, it is clear 
that the STRs are entirely negative for treatment or a 
diagnosis of any psychiatric disorder, nor is any such 
diagnosis shown during the first post service year.  There is 
no indication that the Veteran had a diagnosis of a psychosis 
which had become manifested to a compensable degree during 
the first year following his separation from service.  
Accordingly, entitlement to service connection for a 
psychosis on a presumptive basis is also not warranted.  See 
38 C.F.R. §§ 3.307, 3.309 (2008).

The earliest post-service clinical indication of any 
psychiatric problems was in 2002 at which time it was noted 
that the Veteran had symptoms of depression.  Thereafter he 
was hospitalized in 2003 for a suicide attempt related to a 
relationship problem.  Since 2003, the Veteran's diagnosed 
conditions have included adjustment disorder, depression, 
anxiety and personality disorder.  However, none of these 
conditions have been etiologically linked to the Veteran's 
period of service or any incident therein.  A requirement for 
a showing of such a relationship has been repeatedly 
reaffirmed by the Court of Appeals for the Federal Circuit, 
which has held that a Veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between the veteran's service (or a service connected 
disability) and the disability claimed.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

To the extent that the file contains references to a possible 
post-service PTSD diagnosis, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  In this case, 
it is not clear that a diagnosis of PTSD has been made in 
accordance with the DSM-IV; instead PTSD diagnoses have been 
described as possible or rule out, and hence it appears that 
the condition has never been definitively diagnosed.  
However, even if the Board to assume that such a PTSD 
diagnosis was made in this case, the diagnosis has been 
linked to childhood trauma and in no way to military service, 
and this was specifically determined upon VA evaluation 
conducted in December 2005.  Moreover, the Veteran has 
presented no account of any service-related stressors and as 
such there are no verified service-related stressors in this 
case which would support a PTSD diagnosis.  Hence, service 
connection for PTSD is not warranted.  

In addition, the file contains a diagnosis of severe panic 
disorder with agoraphobia made in 2008 and the record 
contains the opinion of a VA psychiatrist to the effect that 
it was very likely that military service caused the onset of 
a panic disorder because the Veteran reported that he never 
experienced panic attacks prior to entering the military.  It 
is clear that this opinion was based upon the Veteran's 
rendition of in-service and post-service events which are 
unsubstantiated by the record, and the diagnosis and opinion 
provided is therefore without factual foundation.  Swan v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); see also Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005) (holding that it is error to reject 
a medical opinion solely on the basis that the medical 
opinion was based on a history given by the veteran).  The 
STRs contain positively no indication of any panic attacks, 
nor do any clinical records mention such manifestations until 
approximately a decade after the Veteran's discharge from 
service.  Records dated prior to 2008 indicate that the 
Veteran enjoyed his military experience and that he did not 
experience any trauma or psychiatric symptomatology therein.  
Accordingly, as the VA medical opinion is not found to be 
based on an accurate factual predicate; it is therefore not 
probative and does not serve to support a grant of service 
connection.

Additionally, as noted above, the Veteran has maintained that 
a currently diagnosed psychiatric disorder, specifically 
depression, is related to a service-connected disorder of the 
lumbar spine.  In this regard, service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2008).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling,  Leopold v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

However, the record contains no favorable competent evidence 
supporting the Veteran's contentions.  The mere fact that the 
Veteran has received post-service treatment for co-existing 
low back and psychiatric disorders does not, in and of 
itself, establish the requisite causal link discussed above.  
Significantly, the file contains absolutely no definitive 
competent medical evidence or opinion etiologically linking a 
service connected disorder of the lumbar spine to any 
currently diagnosed psychiatric disorder. 

In 2006, a VA LCSW noted that pain was an on-going stressor 
which might worsen the Veteran's depression.  At the outset 
the Board points out that this opinion was provided by a LCSW 
not a physician, psychiatrist, or psychologist.  Moreover, 
the service-connected low back disorder was not specifically 
identified as the primary or sole source of the pain 
referenced.  Finally, that opinion is both equivocal and 
speculative and, at most, does little more than indicate the 
possibility that the Veteran's claimed psychiatric disorder 
is related to pain from some unidentified source.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish medical nexus).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not probative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence merely indicating that a claimed disorder "may or 
may not" be related to service is too speculative to 
establish any such relationship).  See also 38 C.F.R. § 3.102 
(reasonable doubt does not include resort to speculation or 
remote possibility).

In his 2008 hearing testimony, the Veteran indicated that he 
had been told by a VA doctor that military service and the 
service-related back injury had exacerbated his diagnosed 
depression.  However, there is no documented evidence of 
record which supports that testimony.  The Court has held 
that hearsay medical evidence, as transmitted by a lay 
person, is not adequate because the connection between what a 
physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

The Board has considered the Veteran's statements and 
testimony in support of his claim that he has a psychiatric 
disorder resulting from service or a service-connected low 
back disorder.  While he is certainly competent to describe 
the extent of his current symptomatology, there is no 
evidence that he possesses the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

For the reasons explained herein, the preponderance of the 
evidence is against the service connection claim for a 
psychiatric disorder and the appeal as to this claim must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has 
considered the doctrine of affording the benefit of any 
existing doubt with regard to the issue on appeal; however, 
as the preponderance of the evidence is against the claim, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the ultimate 
resolution of the claim on that basis.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102.  Accordingly, service 
connection is denied under any theory, whether direct, or 
presumptively or secondary.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include as secondary to a service-connected disorder of 
the lumbar spine is denied.


REMAND

A remand is required in this case to address the claims of 
entitlement to service connection for GERD and entitlement to 
a TDIU.

In October 2007, the RO issued a rating decision denying 
entitlement to service connection for GERD and entitlement to 
a TDIU.  The Veteran was informed of this decision by letter 
dated in October 2007 and filed a timely Notice of 
Disagreement (NOD) as to the TDIU claim in January 2008.  

During the September 2008 travel Board hearing, the Veteran 
indicated that he disagreed with the RO's denial of the 
service connection claim for GERD and wished to file a notice 
of disagreement on the record.  The Board finds that this 
testimony is tantamount to the filing of a timely notice of 
disagreement (as defined under 38 C.F.R. § 20.201) with the 
October 2007 rating decision that denied his service 
connection claim for GERD.  In this regard, the Veteran 
clearly stated his disagreement with the denial of the claim 
and his desire to appeal the decision, which occurred within 
one year of receiving notice of the October 2007 decision.  
See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) 
(testimony at a hearing, once reduced to writing, can be 
construed as a notice of disagreement for the purpose of 
initiating an appeal).  Moreover, accepting his September 
2008 hearing testimony (as documented in the hearing 
transcript) as a valid and timely notice of disagreement is 
in keeping with the long-standing recognition of the 
nonadversarial, uniquely pro-Veteran claims process within 
VA.  Cf. Barrett v. Nicholson, 466 F.3d 1038, 1044 (Fed. Cir. 
2006) (noting that "the importance of systemic fairness and 
the appearance of fairness carries great weight" within the 
nonadversarial veterans benefits system and that "[t]he 
[G]overnment's interest in veterans cases is not that it 
shall win, but rather that justice shall be done.")

The filing of a timely NOD places a claim in appellate 
status.  To this point, there has been no SOC issued in 
conjunction with GERD and TDIU claims.  The failure to issue 
a statement of the case in such a circumstance renders a 
claim procedurally defective and necessitates a remand.  See 
38 C.F.R. §§ 19.9, 20.200, 20.201 (2008).  Under these 
circumstances, the Board has no discretion and is obliged to 
remand the aforementioned claims to the RO for the issuance 
of a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).  However, the claims will be returned to the 
Board after issuance of the statement of the case only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO must provide the Veteran with a 
statement of the case addressing the 
claims of entitlement to service 
connection for GERD and entitlement to a 
TDIU.  The Veteran is reminded that to 
vest the Board with jurisdiction over 
these claims, a timely substantive appeal 
must be filed.  38 C.F.R. § 20.202 
(2008).  If, and only if, the Veteran 
perfects the appeal as to the claims, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


